Citation Nr: 1756641	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for status post fracture dislocation of left hip.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously before the Board in November 2015.  At that time, the Board reopened the Veteran's claim and remanded it for further development.  The Board notes in November 2015 it remanded several claims denied by a March 2015 rating decision for the issuance of a statement of the case (SOC) due to the Veteran's April 2015 notice of disagreement regarding that decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board informed the Veteran that he must file a substantive appeal after the issuance of the SOC if he desired further appellate consideration of these issues.  The record reflects the Veteran received notice of the SOC in April 2017, but he failed to file a substantive appeal within sixty days of notice of the SOC.  See 38 C.F.R. § 20.302 (2017).  The Agency of Original Jurisdiction (AOJ) did not certify these issues to the Board, and the Board declines to take jurisdiction of the issues as it appears there is no remaining allegation of error of fact or law for appellate consideration based on the Veteran's failure to perfect an appeal.  See 38 C.F.R. § 20.202.

The Veteran appeared at a hearing before the undersigned in June 2014.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's status post fracture dislocation of left hip is the result of his own willful misconduct in service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for status post fracture dislocation of left hip have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.1, 3.301 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA cannot pay compensation for a disability that is the result of the claimant's own willful misconduct in service.  38 U.S.C. § 1131; 38 C.F.R. § 3.301.  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or a wanton and reckless disregard of its probable consequences.  Id.  The simple drinking of alcoholic beverage is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in the disability or death, the disability or death will be considered the result of the person's willful misconduct.  Id.

Here, the record reflects the Veteran's status post fracture dislocation of left hip was incurred in a January 1982 motor vehicle accident.  The Veteran was the driver during this accident.  Although there is not a line of duty determination included in the Veteran's service personnel records regarding the left hip injury, records related to a Medical Evaluation Board reveal the Veteran admitted to drinking at least six to eight beers in the period immediately before the accident and smelled of heavy odor of alcohol upon his admission to Bayside Hospital in Virginia Beach, Virginia, following the accident.  During the June 2014 hearing before the undersigned, the Veteran testified he had been drinking beer for approximately eight hours prior to the accident and had a problem with alcohol abuse during active service.  The Veteran further testified he was charged with reckless driving and spent two days in jail following accident.  The Board directed the AOJ to renew efforts to obtain police records related to the accident in efforts to rule out alcohol as a causative factor, but it has been determined they are unavailable.

Based on the evidence of record, the Board finds the Veteran's status post fracture dislocation of left hip is the result of his own willful misconduct in service.  The Veteran's testimony and other evidence of record establish he was drinking alcohol to the point that he was most likely intoxicated.  Immediately thereafter, he was involved in a motor vehicle accident for which he served time in jail.  His status post fracture dislocation of left hip was incurred as a result of this accident.  VA regulations establish a disability that results proximately from the intoxicating effects of alcohol will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  As the preponderance of evidence establishes the Veteran's disability proximately resulted from the intoxicating effects of alcohol, the benefit-of-the-doubt doctrine does not apply, and the disability must be considered to be the result of the Veteran's willful misconduct.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, his service connection claim must be denied.


ORDER

Entitlement to service connection for status post fracture dislocation of left hip is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


